 NATL.GRANGE MUTUAL INSURANCE CO.431NationalGrangeMutual Insurance CompanyandHenry Wilga.Case 3-CA-5079-2November 19, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 26, 1973, Administrative Law JudgeFrank H. Itkin issued the attached Decision in thisproceeding.Thereafter,Respondent, the GeneralCounsel, the Charging Party, and theIntervenor filedexceptions and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, National GrangeMutual Insurance Company, Poughkeepsie, NewYork, its officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.1The General Counsel and the Charging Party excepted to theAdministrative Law Judge's failure to find that Respondent violated Sec.8(a)(3) of the Act by discharging employee wilga. Since we have decided toaffirm the Administrative Law Judge's finding that the discharge violatedSec. 8(a)(I) and inasmuch as the possible finding of an 8(a)(3) violationcould add nothing to the remedy of reinstatement and backpay hereinprovided forWilga,we do not find it necessary to consider whetherRespondentadditionally violated Sec. 8(a)(3) in discharging Wilga.DECISIONFRANK H..ITKIN, Administrative Law Judge: This casewas tried before me at Poughkeepsie, New York, on May18, 1973. The unfair labor practice charge was filed onOctober 24, 1972, and the complaint issued on April 17,1973. The issue presented is whether Respondent Companyviolated Section 8(a)(1) and (3) of the National LaborRelations Act by discharging and refusing to reinstateemployee Henry Wilga because Wilga had engaged in1General Counsel's motion to correct the record, dated June 11, 1973, isgranted.2Wilga was an alternateto the representative from the Poughkeepsieoffice.3The complaintalleges,the answer admits, andI find andconclude thatGeorge Clarkwas at all times material managerof the Company'sunion and protected concerted activities. Upon the entirerecord,' including my observation of the witnesses, andafter due consideration of the briefs filed by counsel, Imake the following:FINDINGS OF FACTI.JURISDICTIONThe complaint alleges, the answer admits, and I find andconclude that Respondent Company, a corporation of theState of New Hampshire, has maintained at all timesmaterial its main office and place of business in Keene,New Hampshire; that Respondent also has ' operatedapproximately 45 district service offices throughout theeastern portion of the United States including its districtservice offices in Poughkeepsie and Syracuse, New York;that Respondent has been engaged in the property-casualtyinsurance business; that Respondent, in the course andconduct of its business operations, annually receives grossrevenues valued in excess of $500,000 and receivespremium payments from several States other than NewHampshire in excess of $50,000; and that Respondent isand has been at all times material an employer engaged incommerce -within the meaning of Section 2(6) and (7) ofthe Act.The complaint alleges, the answer admits, and I find andconclude that the National Grange Mutual EmployeesAssociation (the Employees Association) and InsuranceWorkers International Union, AFL-CIO (the Internation-alUnion) are and have been at all times material labororganizations within the meaning of Section 2(5) of theAct.II.THE UNFAIR LABOR PRACTICESHenryWilga testified that he was employed by theCompany for over 14 yearsas a claims' adjustor in itsPoughkeepsie office; that during November 1971 theCompany recognized the Employees Association as bar-gaining agent for itsclaimsadjustors; and that on March11, 1972,Wilga attended a meeting of the EmployeesAssociation in Syracuse with some 15 other representativesand alternate representatives from the Company's districtoffices.2Wilga testified that there was discussion at thismeeting about the January bargaining session between theCompany and the Employees Association. Wilga explainedthat, at this time, the parties had made "no progress" intheir bargaining. In addition,Wilga testified that he waselected chairman of the Employees Association's bargain-ing committee by his fellow representatives.Wilga testified that about March 13, 1972, George Clarkassumed the duties of branch manager for the Company'sPoughkeepsie office.3 Thereafter, on or about March 20,Clark had a discussion with Wilga in ' Clark's office.According to Wilga, "therewas ageneral discussion aboutprocedures and [Clark's] inquiry as to tWilga's] feelingsPoughkeepsie office; that Charles Murphywas vice president in charge ofclaims for the Company's New York region;thatBradfordMitchell wasgeneral counsel, vicepresident, and secretary at the Company'smain office;and that atall times materialClark,Murphy, and Mitchellwere agents ofthe Companyacting onits behalfand supervisors within the meaning of theAct.207 NLRB No. 74 432DECISIONSOF NATIONALLABOR RELATIONS BOARDabout [his]future relationship within theCompany....;[Wilga's]desires for continuation and advancement and[his]overall attitude and thoughts."Wilgarecalled thatClark,in describing how the Poughkeepsie office was goingto be run,said:"It was going to beby the bookor turn inyour ball point pen time."Following this meeting, Clark instituted a number ofchanges in procedures at the Poughkeepsie office. Wilgatestified:We were advised that effective almost immediatelytherewould be a cessation of all dictation,that theadjustors would henceforth do all correspondence inlong hand.Previously,the adjustors had dictated into dictaphonemachines and the secretaries transcribed their material.Further, Wilga testified:... the diarysystems were changed in that eachindividual adjustor,prior to this time, had his owndiary pad on his desk and he would, at his discretion,change the diaries as the files came across hisdesk. . . . This was changed in that those diarysystems for each individual adjustor were eliminated[and] we then compiled two sheets of paper ... a bluesheet was made'out containing the same informationforMr.Clark's benefit . . . . Those sheets . . . werefiled in separate folders in a file cabinet.And Wilga recalled:Therebegan to be a concentration of ... minor filesbeing given to some of the female clerical help forcertain aspects of claimswork. Thishad . . . to somedegree existed prior to Mr. Clark's arrival, but it wasnoticeably increased after his arrival.In addition,Wilga noted that "on a gradual basis we wereasked to travel beyond our normal territory to do work inother adjustors'areas." Previously,according toWilga,adjustorsworked the same area except for"extremelyextenuating circumstances."Further,Wilga related thatthe "days in the office" for the adjustors were changed:that the procedure for responding to outside correspond-ence was changed;and that Clark did not consult inadvance with the Employees Association prior to makingany of these or related changes.Wilga testified that on April 13 and 14, 1972, theCompany and the Employees Association held bargainingsessionsinAlbany;thatWilga attended as chairman forthe Employees Association; 4 and that Bradford Mitchell,CharlesMurphy, and Darwin Whitney attended asrepresentatives for the Company.Wilga testified thatshortly prior to these bargaining sessions,about March 22,he had composed and caused a letter to be mailed toCompany Vice President Mitchell,stating,inter alia:At a recent meeting of the National Grange MutualEmployee's Association held in Syracuse, New York,on Saturday March 11, 1972, the 12representativespresent agreed wholly that the Association has beensuccessful in making Management realize thefact thatsubstandard wages and benefits were ofconcern toALLemployees.This is obvious by thesudden interestshown byManagement in their offering of increasedbenefits toAssociates otherthanMembersof this Association,andManagement's sudden concernto provide allAssociations with compositeinformation of benefitswhich forman "invisiblepart of their pay check" (toquote froma recent offeringdated March 3, 1972) is wefeel furtherevidenceof our efforts.The pattern,timing and manner of presentation of suchprograms and benefitswhich wereoffered inthe pastand currently, have beenpresentedto the NationalLabor RelationsBoard which expressed sincere interestinyour approachbecause theequivalent of suchbenefitswere not offered to thisAssociation at thebargaining table.We were advised by the National LaborRelationsBoard thatto date ourorganizationhad not violatedany standard,regulation or lawset bytheir departmentbut expressedthe opinion that some of ourrights mayhave been violated byManagement.We havenot, todate, asked that department to activelyaid us in our efforts because we are stillof the beliefthatREASONABLE MENWILLACCOMPLISHREASONABLE THINGS fortheMutualbenefit ofall.Beingreasonablemen we also agreed that it was mostunfortunatethatour course of action in forming anAssociation was obviouslya direct resultof lack ofcommunication,sincere interest and concern for menand women who,inmany cases,have had a long,sincereand pleasantworking relationship with theManagementof the National GrangeMutual Insur-anceCompany.According to Wilga, "at the opening of the session on themorning of April 13, the first item on the agenda was thatparticular letter.Mr.Mitchell demanded to know theorigin of that letter and we, as a committee,objected tothatdemand because we felt it was not afairandreasonable request for collective bargaining."Wilgarecalled that "we were advised by Mr. Mitchell that therewould be no bargaining that day unless [the] information[requested by Mitchell was] forthcoming from our commit-tee."Wilga acknowledged that his committee furnishedMitchell with the requested information"because we didnot want to leave the bargaining session under thoseconditions." "Wilga testified that the parties thereafterbargained on April 13 and 14 and that no agreement wasreached.Subsequently,on April 24, 1972, Wilga wrote theInternational Union in order"to solicit information." AsWilga explained,"our Association because of its size wasweak in numbers and knowledge and financial back-ground.Additionally,itwas the committee's feeling that4Also present for the Employees Association were John Knight andJoseph Rossomano NATL.GRANGE MUTUAL INSURANCE CO.433after the bargaining session . . . no progress seemed to bein the offing and we felt that we should give themembership an alternative ..., either there was to be acontinuation of the Association under the current structureor give them the opportunity to explore expanding ourAssociation and affiliation."Wilga testified that he alsospoke on the telephone with Robert Nicklson, vicepresident of the International Union; that Wilga requestedNicklson to attend the Employee Association's meeting inorder to "give us a personal summation of what hisorganization could offer us in the way of support,knowledge and anything else that might be of benefit to usinour particular situation"; that Nicklson in fact didappear before the Employees Association on May 13; andthat at this meeting the membership voted to affiliate withthe International Union. At the May 13 meeting, accordingtoWilga, it was also decided that Wilga would continue aschairman of the bargaining committee with the assistanceof International Union Representative Rongione.5Wilga related that during late May 1972 he met withClark in Clark's office. According to Wilga, the purpose ofthismeetingwas to present to Clark the "variousgrievances among the employees." 6 The "grievances"came from the "staff men" in the Poughkeepsie office aswell as from the "female clerical help." Wilga testified thathe "told [Clark] that there were various grievances invarious fields," and they "discussed them quite frankly."Wilga recalled that the grievances included,inter alia,the"factor of dictation"; the use of "diary systems"; the use of"men in and out of other terntories"; and an incidentinvolving Clark's "confrontation with the female clericalhelp ...."7Wilga testified that on June 19, 1972, he decided topresent these grievances to higher authority. AsWilgastated:Without . . . noticeable response from Mr. Clark, I feltitnecessary, as did the members of the office, thatsomeone present our grievances to someone else in ahigher capacity . . . the regional manager, Mr. CharlesMurphy.Wilga testified that on June 19, which was the first day ofhis vacation, he visited Murphy in Syracuse. According toWilga:I [Wilga] gave him [Murphy] the same grievances that Ihad presented to Mr. Clark and I gave to Mr. Murphycopies of some documents to support my contentionsand our contentions .... He [Murphy] said that hewas aware that there existed a problem in thePoughkeepsie office and that that following week he5On August 11, 1972, Company Counsel Mitchell wrote UnionRepresentative Rongione that, in response to the Union's letter of July l0,1972, the Company agreed "to substitute the Insurance WorkersInterna-tionalUnion AFL-CIO for the National GrangeMutualEmployeesAssociation as the recognized bargaining agent for the Company adjustorsworking out of the offices . ." as enumerated The parties executed acollective-bargaining agreement during early 1973.6Wilga explained some 10 years ago he had worked with Clark and, "Itwas decided that since I do know him personally I would probably be moreeasily received in presentation of those grievances .. "zThis latter incident, according to Wilga, concerned the release ofpaychecks directly to employees As Wilga testified. "Mr. Clark confrontedwas goingtoconferwithMr.Mitchell andMr.Whitney and Mr. Clark.8Subsequently,Wilga telephonedMurphy in order toascertain"what had transpired at hismeetingwithMr.Whitney,Mr.Mitchell and Mr. Clark concerning thegrievances that [Wilgal had presented to him." Murphythen apprised Wilga:Management will continue to be management... .That's the way it is.About 4:30 p.m. on July 13, 1972, as Wilga testified,Clark asked, Wilga at the Poughkeepsie office, "what he[Clark] could do to correct the situation that existed."Wilga "reiterated" his previous grievances concerning,inter alia,"men going out of their territories"; "the factthatMr. Clark had from time to time gone to attorneyswithout advising the adjustors of these contacts"; "theunreasonable conditions that were being impressed uponus.We were doing a great deal of clerical work" .. .placing incoming material in the files which had not beenthe case prior to that . . ."; and "the diary system was aproblem." Clark told Wilga "that he wished [WiIga] hadcometo him before [Wilga] went to Syracuse ...." Wilgastated that he "didn't feel [he] owed [Clark] any courtesysince he [Clark], after this specific instance involving thepaychecks with thefemales,didn't show the decency tothose people to at least apologize for those actions."Seven days later, about 4:15 p.m. on Thursday, July 20,Wilga received a telephone call from Clark. Clark askedWilga to leave the office and go to the Camelot Inn inPoughkeepsie in order to meet with Clark and Murphy. Atthismeeting, according to Wilga, Murphy stated that"management had become aware that there was apersonality conflict betweenMr. Clark and [Wilga], thatthe Poughkeepsie office was overstaffed and that [Wilga Iwas the least competent adjustor in that office." Murphy,asWilga testified, "offered"Wilga "a transfer to Water-town, New York"; Wilga "was to report in Watertown,New York, on the following Monday at 8:30 a.m."9 Wilgatestified that he has lived in Poughkeepsie all of his life;that he owns a home in the Poughkeepsie area; that hiswife works as a nurse in a hospital in the area; and that herefused the transfer.Wilga had never been warned oradvised of a transfer or termination because of his allegedincompetency. Wilga explained to Murphy:If I [Wilga] had a personality conflict with Mr. Clark,everyone else in the office had a personality conflictalso.However, I may have been more vocal abouttwo of the females...at which time he accused those females of removingthose checks from the incoming envelope and giving them to. .. employeeswithout his permission..It involved two females to such a point thatthey were reduced to tears, and after the interjection of one of the othermale members of the office staff the matter came to a halt."8Wilga identified G.C Exh. 4 as the handwritten memorandum whichhe handed to one of the girls in Murphy's office later that day. Wilgaexplained that he wrote down "several items [he] had forgotten to mention... in [their ] personal conversation."9Watertown, asWilga testified, is approximately 300 miles fromPoughkeepsie. 434DECISIONSOF NATIONALLABOR RELATIONS BOARDit. . . . In addition, I challenged his allegation aboutcompetency.Clark asked Wilga to "reconsider" his refusal to accept thetransfer,whereuponWilga responded that "under theconditions that were set forth [Wilga] could not accept theoffer of transfer on a lateral basis." Wilga was then toldthat he "would have to consider [himself ] terminated"; he"was told by Mr. Murphy that [he] was to surrender [his]Company car and Company property at 8:30 or 9:00 a.m.the following morning," Friday.10Linda Schad testified that she had been employed by theCompany as a clerk-typist and, later, as a speed-serveclaim processor from about May 1970 until early 1973.From January to July 1972, Schad's duties included typing,bookkeeping, setting reserves on insurance files, filing,closing files, and related services. Schad testified that Clarkcame to the Poughkeepsie office about March 1972 andthat, as a consequence, "The men were to do more of thework that the girls had been doing, such as . . . cut-ins,[aform of filing]. They weren't supposed to dictate as muchor not at all if possible...." Schad testified that otherchanges were also made by Clark. Schad testified thatthereafter the adjustors and female office employees talkedamong themselves about these and other changes institutedby Clark. According to Schad:.we didn't like them, which was probablynormalbecause we weren't used to them.... It was just theway we were told to do them, it just kind of put us in abad mood against Mr. Clark.Schad spoke with Wilga and others about Clark's changesin office procedures.11Arthur Bouchard testified that he was employed by theCompany from December 1962 to December 1972 as aclaims adjustor. Bouchard related that Clark institutedvarious changes in the Poughkeepsie office. Bouchardexplained that Clark "took the dictaphone machines andstored them in the storage room ..."; "we startedanswering memos on letters that we had received"; "wealso had territorial changes, assignments other than in ourterritories";adjustorswere "told" to "cut down" ondictation; and Clark did not consult with the EmployeesAssociation about these changes prior to putting them ineffect. Bouchard also recalled that "the clerical employees""started to do more of the claims work" under Clark.Bouchard explained that he and his, coworkers wereunhappy about these changes, stating: "I think probablythe rudeness and the pressure of being forced into it assuch a quick change."Bouchard testified that during May 1972, claims,adju-storsAntalek,Wilga, and Bouchard discussed theircomplaints and grievances at lunch. Bouchard explained:.we were talking about our grievances, gripes inthe office... .The three decided that Wilga would "approach Mr. Clarkwith these problems" that same day. Wilga was selectedbecause he knew Clark. Later that day, Bouchard observedWilga go into Clark's office. Further, Bouchard testifiedthat during June 1972 Wilga went to Syracuse in order tospeak to Murphy. Bouchard added:He [Wilga] had some,grievances and some problemsthat couldn't be ironed out in our office staff. He wentto the next person in charge.Bouchard contributed to the list of complaints that Wilgawas to relate to Murphy. Other employees complained toWilga about office problems and Clark's newly institutedprograms.Charles Murphy testified that he first became associatedwith the Company in September 1971 as resident vicepresident in charge of claims administration for the NewYork region.12 Murphy testified that during February 1972he served as "a member of an evaluation committeeevaluating adjustors in the New York region." Murphyclaimed that Crapser, who was then Poughkeepsie officemanager, "evaluated [Wilga] as the least competent in hisoffice."Murphy further testified that on June 19, 1972, Wilgavisited him in his office in Syracuse; that Wilga "men-tioned that the morale situation at the Poughkeepsie officewas deteriorating and that there was dissension and10On cross-examination, Wilga acknowledged,inter aka,that he did notregard Clark as "a good manager"; that Clark was inefficient "in certainrespects", that Clark "was unable to run the office in a sensible, efficientmanner"; and that the Poughkeepsie "office girls" are not represented bythe International Umon. Wilga acknowledged that, prior to Clark's arrivalat Poughkeepsie in 1972, Douglas Crapser was office manager; that Crapserwas thereafter demoted to adjustor's status, that Assistant Manager WilliamMcKeffrey was also demoted to adjustor; that other personnel in otheroffices were transferred about March 1972, and that the Company closed ormoved certain of its offices about this time demoting and transferringpersonnel involved.Wilga explained that at the June 19 meeting withMurphy, Wilga "was delegated as spokesman for the group ...." Wilgaadmittedly told Murphy at the June 19 meeting "that [he] disagreed withMr Clark and the disagreements were honest between [them] both." Wilgaadmittedly did not "personally" like Clark.Wilga acknowledged that in July 1967 he had received a writtenmemorandum from Office Manager Crapser criticizing his work (see, Resp.Exh. 3).Wilga also acknowledged that, after he left the Poughkeepsie officein July 1972, there were six adjustors remaining and Clark; that three havesince left (Antalek, Brady, and Bouchard); that there are presently threeadjustors remaining in the Poughkeepsie office (Burnett, McKeffrey, andCrapser); and that the remaining three have more seniority than Wilga didupon his termination. Wilga also acknowledged that during 1967 he failedto pass a course with the InsuranceInstitute and declined to take or retakecourses; that all the supplements of his "policy reference book" were notplaced in the book; and that he had told Clark on an occasion that he,Wilga, had not read the claims adjustors'manual "in itsentirety." Finally,Wilga acknowledged that on July 20, 1972, there"was a statement made athis interview that once I got [to Watertown]Iwould have time to settle myown personel affairs, but I [Wilga ] don't recall any specific conversationsconcerning expenses."There wasalso a comment made at this interview ineffect thatWilga could "live" in a motel in Watertown"for a certain periodof time."On redirectexamination,Wilga testified that Clark's treatmentof clericalemployees would affect the working conditions of adjustors in the officebecause "the girls were most reluctant and unhappy to perform what wasnormally required of them . "as a result of "harassment."u Schad also recalled witnessing an incident between Clark andemployee Alice Rogers According to Schad, Clark "came out of his office..he looked mad or perturbed." Schad observed Clark confront andquestion office girls about passing out checks to personnel.Schad observedthat two of the office girls were in tears after the incident12The New York region includes the Company's offices in Syracuse,Rochester, Buffalo, Jamestown. Utica,Watertown, Ithaca. Albany, andPoughkeepsie NATL.GRANGE MUTUAL INSURANCE CO.435resentment by reason of Clark's assuming the post ofmanager."Murphy claimed that Wilga also "began anattack on Mn Clark's competency as a manager. He[Wilga] cited instances which he had withdrawn from thefiles,xeroxed documents, et cetera, of examples to showwhat an incompetent manager Mr. Clark was." Murphyclaimed that he "concluded that the [cited] examples werefollowing the procedures outlined in our manuals and werefollowing good claims practice in the industry" and thatWilga "didn't know what he was talking about when hecriticizedMr. Clark for using these procedures." Murphytestified that Wilga had said at the meeting that he "did notlike [Clark] as' a person" and that "he could have and didhave no respect for [Clark] as a manager." Murphyrecalled that he and Wilga also discussed employee AliceRogers; that Wilga "objected to her being assigned typingduties ..."; and that, in fact, "It turned out that [Murphy]was the one [who ] told George Clark that she should beassigned typing duties...." Murphy recalled that Wilga"pointed out about being assigned claims out of histerritory," and that Murphy, "in fact, ... had directed Mr.Clark to start knocking down territorial boundaries ... .Murphy noted that the "diary system," the "filing system"and "less dictation" procedures were "standard proceduresin other New Yorkareaoffices," however, it "just had notbeen used" in the Poughkeepsie office. Murphy acknowl-edged that Wilga complained to him about these proce-dures at the June 19 meeting.13Murphy testified that "after Mr. Wilga's visit, GeorgeClark came. up to our Syracuse office. It so happened thatitwas a coincidental visit and I talked this over withGeorge Clark." Murphy added that he "also reported thematter to Mr. Whitney and Mr. Mitchell about Wilga'svisit and his varying complaints." According to Murphy,"After we had a discussion on the options open to us, he[Mr. Mitchell] made the ultimate decision to transfer Mr.Wilga."Murphy claimed that before this decision wasmade, he spoke "at length with Mr. Mitchell and Mr.Whitney, that in view of a strong personality conflictbetween Clark and Wilga, something had to give." Murphyadded: "Since obviously Wilga would have no loyaltytoward his immediate superior, [Murphy] made a recom-mendation that some changes be made" and that, as aresult,Wilga was offered a transfer to Watertown. Murphyfurther claimed:At that time, we were analyzing the work load of thesemen and it was determined we had too many adjustorsat the Poughkeepsie office. So, we were putting intoeffect the reduction in force to get the numbers down.And, according to Murphy, "at the same time" adetermination was made that the Company could use an"additional adjustor" in the Watertown office.Murphytestifiedthat on July 20, 1972, he asked Clarkand Wilga to his hotel room in Poughkeepsie. According toMurphy:-Well, I had received instructions from Mitchell totransferWilga to the Watertown office. It was for thispurpose I called Wilga in. I reviewed with him thereasonswhy he wasbeing transferred,and that was apersonality conflict between him and George Clark.That we were overstaffed at the Poughkeepsie officeand understaffed by at least one man at the Watertownoffice. That all that being the case, I told him that as ofthat day or the next day, he would be terminated as anadjustor[at the Poughkeepsie] office and reassigned asof Monday to the Watertown officeAfter I made the statement, Wilga said that he wouldnot accept the transfer.Murphyclaimed:"We were tryingto convince[Wilga] itwould be in his best interest to go to Watertown."On cross-examination, Murphy explained that present attheCompany's"evaluationmeeting" in February 1972wereMitchell,Whitney,Dan Collins,Michael Tufts,Edward Hancock, Norman Bailey, and Murphy; thatOfficeManager Crapser said that Wilga was "the leastcompetent adjustor in the office"; and that Hancock"reported that Wilga in his reports became so verbose andirrelevant that he would not forward them to the homeoffice . . . :.14 In addition, Murphy acknowledged oncross-examination that, at the June 19 meeting in Syracuse,Wilga's "complaints were complaints against our standardCompany procedures"; that he, Murphy, is unawarewhether anyone ever filled the vacancy at Watertown afterWilga declined the transfer; and that the alleged "over-staffing"atPoughkeepsie had existed"ever since ourevaluations in February" 1972. Later, Murphy testified:Well, let's put it this way. We became aware of anoverstaffing in the Poughkeepsie office in February.Then, in March and April and May, when GeorgeClark was taking hold in the Poughkeepsie office, hethen concurred with this opinion....Murphy then added: Thiswas "duringApril,May andJune of 1972" and for "a continuingperiod." 15And,Murphy testified that at the close of his meeting with Wilga13Murphy acknowledged that Wilga left with his secretary that day amemorandum,G C. Exh. 4, concerning "paychecks" and employee AliceRogers.Murphy explained,inter alia:With respect to the paychecksAlice Rogers received the checksfrom the home office that day. Several of the men did not receive theirpaychecks for distribution at the district office, but in fact receivedthem at their homes. Mr Clark had asked Alice Rogers where themissing checkswere and he [Clark] had misunderstood that she hadpassed them out to the men instead of having George Clark pass themout.Murphy added:The second paragraph [G C Exh 4] had to do with the complaintabout the agency girl ... Apparently, Mr. Wilga didn't understandthe arrangement concerning this girl.14Crapser, as noted, is still employed by the Company in Poughkeepsieas an adjustor. He did not testify. And, although the recording secretaryadmittedly recordedcommentsmade by theevaluation committee duringFebruary 1972 and these forms are kept by the Company in its home office,the forms or notes pertaining to Wilga were not produced.15At the hearings, counsel for Respondent asserted that "them was areduction in force"at the Poughkeepsie office It was undisputed that(Continued) 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDinSyracuse during June 1972, "some comments werepassed about the Union activities at that time" andMurphy said to Wilga, in effect, the Employees Associa-tion "wasn't strong enough or it didn't have enoughmuscle."George Clark testified that he became district claimsmanager in the Company's Poughkeepsie office on March13, 1972; that he was first employed by the Company in1954; and that he has served as,inter alia,manager in theCompany's Long Island office and assistant divisionmanager in the Syracuse office. Clark testified that, about Iweek after he became manager in Poughkeepsie, he spokewithWilga in the office "to see what his [Wilga's] careergoals were [and] what he had in mind for his own career."Clark also testified that he instituted,inter alia,changes inthe diary system, eliminating the adjustors' territorialboundaries and made changes in dictation procedures.Clark explained that the changes were "needed" and "partof our Company policy."Clark testified thatWilga "was not following the properprocedures . . ." of the Company, including the "advancemoney system to claimants on a need basis." Clark claimedthatWilga was using that system "indiscriminately"; "hewasn't taking receipts." Clark testified that he called this toWilga's attention but there was no improvement. Clarkplaced this, "After the time I arrived" in March 1972.Clark also testified that Wilga had acknowledged to Clarkthathe "had read some of" the insurance adjustors'manual, but "not the entire book" as assertedly required.Clark testified that Wilga failed to keep his policy referencebook current with inserts and supplements as assertedlyrequired.Clark testified that about July 13 he "asked [Wilga] tocome to the office. It was after closing time and I [Clark]indicated that I understood he went to Syracuse and Iwanted to know what it was all about " Clark testified thatWilga "proceeded to tell" Clark that "he had a discussionwithMr.Murphy..... Clark claimed that Wilga had"never" complained to him about the changes in the officeprocedures prior to going to talk to Murphy in Syracuse.Clark also testified that on July 17, 1972, he "overheard aconversation" betweenWilga and an unidentified personin the office. According to Clark, Wilga "was talking about[Company examiner Tufts'] inability to know what he wasdoing on examining files and, in general, his ability toknow what he was doing in his job." Clark added thatWilga did not "refer to" Tufts by name.Clark testified that on July 20, he heard Murphy tellWilga to think over his refusal of the transfer toWatertown. Clark also asked Wilga "to think it over."Clark testified that on the next day, Friday, July 21, Wilgadid not get to the Poughkeepsie office until 1 p.m. becauseof an illness in his family. Clark agreed to drive Wilgaadjustor Adams quit on June 23; Wilga was terminated on July 21; Antalekwas terminated on July 26; Brady quit on November 3; and Bouchard quiton December 8, 1972.Murphy also testified that, during March 1972, the Ithaca district officewas closed and the office manager, McGill, was demoted to adjustor, theRochester district officewas closed and the manager, Robinson, wasdemoted to adjustor; the Albany office manager, Myers, was transferredand demoted to adjustor, the Poughkeepsie office manager, Crapser, wasdemoted and his assistant manager, McKeffrey, was demoted: Clark wastransferred from the Long Island office to Poughkeepsie and promoted;across town after Wilga turned in his car. Clark claimedthatWilga "indicated to [Clark] in the office at that timethat he was sorry for what had taken place the past fourmonths or so, the way he had acted toward me ...."Clark claimed that he later asked Wilga to think it overagain.Wilga "said he couldn't transfer... .On cross-examination, Clark acknowledged that theadjustors' reference book had nothing to do with thetransfer which was offered to Wilga. Clark also explainedthat the claims adjustors' manual covers about 100 pagesand he is "not sure" whether "all the employees" have readit in its entirety. Clark also claimed that he overheardremarks by Wilga "critical of the way I was assigning casesand the way in general the office was run." Clarkacknowledged that he had never warned Wilga that hemight be discharged or some action might be taken againsthim because of his failure to follow company policies.Darwin Whitney testified that he is vice president incharge of claims for the Company. Whitney testified thatabout July 6, 1972, he received a confidential memoran-dum from examiner Tufts concerning Wilga. The memo-randum, dated July 6 and referring to Wilga as,inter alia,an "incompetent adjustor," was prepared by Tufts-16Whitney also testified that he was present at the "evalua-tion committee meeting in February 1972 where, asserted-ly,"itwas the consensus" that "Wilga was the leastcompetent of the adjustors in the Poughkeepsie office." Oncross-examination,Whitney acknowledged that he "didnothing further" aboutWilga in February 1972 afterattending the "evaluation committee" meeting; "We tookno action."Whitney recalled that 6 months prior to July1972 Tufts also sent in reports on the performance ofadjustors in the Poughkeepsie office and that such reportswere prepared periodically over the years. Whitney couldnot "recall" receiving a separate report or memorandumconcerning Wilga prior to July 1972.Bradford Mitchell, vice president, secretary, and generalcounsel for the Company, testified that he was part of theFebruary 1972 "evaluation committee." Mitchell, however,"was not present during all sessions." Mitchell testifiedthat during late June or early July 1972 "when the questionof overstaffing and who was to be eliminated from thePoughkeepsie office . . . that was the first time I [Mitchell]had occasion to look at the particular evaluations of theindividuals involved."Mitchell allegedly received Tuft's"confidential memoranudm" to Whitney regarding Wilga.Mitchell claimed that he relied upon this report indetermining to offer Wilga a transfer to Watertown. "i7Mitchell testified that, althoughWilga was told onThursday, July 20, that he would be assigned to Watertownthe followingMonday, "this doesn't necessarily mean[Wilga]had to be there Monday morning at 8:30."Mitchell claimed that if Wilga had "asked for some time toand, subsequently, the entire Albany office was moved to Saratoga Springs.16Tufts, although employed by the Company at the time of the hearing,was not calledas a witness.The files and documents referred to in thememorandum, although available to the Company, were not produced. Thememorandum,Resp Exh. 5, was not received into evidence to prove thetruth ofthe matterrecited therein.17Mitchell also explained that,as a resultof the February 1972evaluations, substantial changes and transfers were made in the Company'soperations, including transferring Clark to Poughkeepsie in March 1972 NATL.GRANGE MUTUAL INSURANCE CO.437make family arrangements, the Company would haveafforded" him time. Mitchell claimed that "the moving ofhousehold goods, et cetera, were at Company expense."Further,Mitchell testified that, in offering a transfer toWilga, he also relied upon, as"an additional factor,"Murphy's report to him regarding Wilga's June 19 visit.Mitchell claimed: ". . . [Wilga's visit to Murphy and whatwas said] seemed to quite clearly indicate a conflict ofpersonalities"betweenClark and Wilga.On cross-exami-nation,Mitchell acknowledged that the vacant Watertownposition offered to Wilga was never filled.The testimony of Henry Wilga as stated above iscorroborated in large part by the testimony of Linda Schadand Arthur Bouchard. The testimony of Wilga is alsosubstantiated in part by the testimony of Charles Murphy,George Clark, Darwin Whitney, and Bradford Mitchell.Relying upon the demeanor of the witnesses, I find that thetestimony ofWilga-as corroborated by Schad andBouchard and substantiated by Murphy, Clark, Whitney,and Mitchell-is a truthful and reliable account of theparticular events recited herein. Insofar as the abovetestimony of Wilga, Schad, and Bouchard conflicts withthe testimony of Murphy, Clark, Whitney, and Mitchell, Icredit the testimony of the former as more reliable,accurate, and trustworthy accounts of the events recitedherein. In particular, I do not credit Clark's assertion to theeffect thatWilga did not speak directly with Clark aboutthe employees' grievances beforeWilga complained toMurphy in Syracuse. I find instead that Wilga in factpresented these grievances to Clark and then took thegrievances to Murphy after Clark failed to deal with them.III.DISCUSSIONThe principal question raised here is whether Respon-dent Company-in offering employee Wilga a transfer toitsWatertown office and then discharging Wilga upon hisrefusal to accept the transfer-was motivated at least inpart by an unlawful purpose. Section 7 of the Act "isdesigned to guarantee to employees the fundamental rightto present grievances to their employer to secure betterterms and conditions of employment.... "Hugh H.WilsonCorporation v. N.L.RB.,414 F.2d 1345, 1347-50(C.A. 3, 1969), cert. denied 397 U.S. 935 (1970) (and casescited). "In short, the law recognizes that employees have alegitimate interest in `acting concertedly to make theirviews known to management without being discharged forthatinterest'...." Hugh H. Wilson, supra.18And, "adischarge motivatedonly in part by"unlawful reason "issimilarly illegal." J.P. Stevens & Co. v. N.L R.B.,380 F.2d292, 300 (C.A. 2, 1967), cert. denied 389 U.S. 1005 (1967).The credited evidence of record shows that Wilga, priorto his sudden discharge on Thursday, July 20, 1972, hadworked for the Company as a claims adjustor for some 14years in the Poughkeepsie office. During March 1972,Wilga was elected chairman of the Employee Association'sbargaining committee.Wilga composed and caused to besent to Company Counsel Mitchell a letter critical ofmanagement'sconduct in dealing with the EmployeesAssociation.Wilga was present at the April 13 bargainingsession where Mitchell voiced his concern over this letter.Thereafter,during April and May,Wilga was instrumentalin getting the members of the Employees Association toaffiliate with the International Union because the Associa-tion was "weak"and "no progress"had been made at theirbargaining sessions.In addition,during May, Wilga metwith Poughkeepsie Office. Manager Clark to discuss withhim "various grievances"concerning office personnel.These grievances included,inter alia,Clark'srecentlyinstituted changes in the utilization of dictation services bythe adjustors;changes in the use of the diary system by theadjustors; changes in the assignment of claims to adjustorsbeyond their territorial boundaries; and Clark's confronta-tion with female clerical help concerning their distributionof paychecks.Thereafter, on June 19, because Wilga coulddetectno"noticeableresponse from"Clark,Wilgapresented these and related grievances to Murphy, Clark'ssuperior.Murphy subsequently rejected the grievancespresented to him by Wilga, stating that "management willbe management" and "that's the wayit is."And, on July13,Clark questioned Wilga about the employee's visit withClark's superior in Syracuse. Seven days later, on Thurs-day, July20,Wilga was summarily offered a transfer toWatertown some 300 miles away effective the followingMonday. When Wilgarefused,he was terminated.On this record,I find and conclude that RespondentCompany-in summarily offering Wilga on July 20 atransfer to a job some 300 miles away and discharging himupon his refusal to accept the transfer-was motivated atleast in part by an unlawful purpose.Respondent Compa-ny engaged in this conduct in retaliation against Wilgabecause be had presented to management the grievances ofhis coworkers.Wilga, in presenting these complaints tomanagement,was reasonably and properly exercising hisSection 7 right"to present grievances to [his]employer tosecure better terms and conditionsof employment . . .and, consequently, was unlawfully discharged for "actingconcertedly to make [the employees]views known tomanagement.. ," in violation of Section 8(a)(1) of theAct.Hugh H.Wilson,supra.In short,as the Board stated inEastern IllinoisGas and SecuritiesCompany,175 NLRB639, 640(1969), "the evidence set forth above clearlyindicates,regardless of what other grounds Respondentmay have had,at least one of the moving factors enteringinto its decision to terminate the [employee]was his role ingrieving about a working condition on behalf of himself18Further,as the SupremeCourt stated inN.L R.B.v.Washingtonnot . . ." And, as the court of appeals noted inHughH.WilsonAluminumCo,370 U.S. 9, 16(1962), " . .it has long been settled that theCorporationv. N L.R.B., supra,414F 2d at 135i,fn. 12: "whether or not thereasonableness of workers'decision to engage in concertedactivityis[employee] complaint..was legitimate also is not material" (and seeirrelevant to the determinationofwhethera labor dispute exists orcases cited). 438DECISIONSOF NATIONALLABOR RELATIONS BOARDand his fellow employees. In so doing, [the employee] wasengaged in protected concerted activity" (footnotes omit-ted).19Moreover, this finding of unlawful purpose is buttressedby the timing of management's conduct as well as thebelated, shifting, and inconsistent reasons asserted bymanagement for offeringWilga a transfer and thendischarging him. Thus, at the hearing, the Company'srepresentatives claimed that Wilga had been called "leastcompetent" by his office manager during February 1972.Respondent Company took no action on Wilga's allegedincompetency until some 5 months later, shortly afterWilga had presented employee grievances to uppermanagement. Company representatives also cited a writtenwarning issued to Wilga by Crapser in 1967, over 5 yearsearlier, and no action was taken on that memorandum.Clark claimed that he overheard Wilga in some vague waycriticizingClark and an examiner; however, Wilga wasnever warned about a transfer or discharge because of thisclaimed conduct. Likewise, the Company gave no warningstoWilga that his conduct or work were less thansatisfactory andmight result in discharge or transfer.Respondent claimed that the Poughkeepsie office was"overstaffed" andWatertown was "understaffed." Thecredited evidence of record fails to support this assertion.In fact, the claimed vacancy at Watertown offered toWilga was never filled and the alleged overstaffing atPoughkeepsie only became important after Wilga present-ed the employees' grievances to upper management.Further, I do not find on this record that Wilga, inpresenting the employees' grievances, created a "personali-ty conflict" or was disloyal to his employer. Rather, I findand conclude that the foregoing claimed reasons culminat-ing in Wilga's firing are pretextual and that the real reasonwas the employee's exercise of his Section 7 rights.In sum,I find and conclude that Respondent therebyviolated Section 8(a)(1) of the Act. SeePacific ElectricordCompany,153 NLRB 521 (1965), enfd. 361 F.2d 310 (CA.9, 1966). However, I am not persuaded that on this recordRespondent also violated Section 8(a)(3) and I wouldthereforedismiss that portion of the complaint. See,Eastern Illinois Gas and Securities CompanyandPacificElectricor4 supra.CONCLUSIONS OF LAW1.Respondent Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Employees Association and the InternationalUnion are labor organizations within the meaning ofSection 2(5) of the Act.19The Company argues in its brief that Wilga was engaged in"individual griping" which "is not, by itself, protected concerted activity."However, the credited evidence of record is to the contrary And, as thecourt stated inHugh H Wilson, supra,414 F.2d at 1348"Mere griping" about a condition of employment is not protected,but when the "griping" coalesces with expression inclined to producegroup or representative action, the statute protects the activity;Mushroom Transportation Co v N L R B, supraThe stimulus whichcaused the coalescence of a grievance and concert of action may, ofcourse, be initiated by the employee, but the coalescence may also betriggeredby an action of or a failure to act by management.3.Respondent violated Section 8(a)(1) of the Act bydischarging employee Henry Wilga on July 20, 1972, andthereafter failing and refusing to reinstate him because hehad engaged in protected concertedactivities.4.Respondent did not violate Section 8(a)(3) of the Actas alleged and that portion of the complaint is dismissed.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend thatit, ceaseand desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act. I shall recommend that itcease and desist from in any like or related mannerinfringing upon rights guaranteed employees in Section 7of the Act.Ithas been found that Respondent, in violation ofSection 8(a)(1) of the Act, unlawfully discharged employeeHenry Wilga on the date indicated above. It will thereforebe recommended that Respondent offer to employee Wilgaimmediate and full reinstatement to his former job or, ifthat job no longer exists, to a substantially equivalentposition,without prejudice to his seniority or other rightsand privileges, and make him whole for any loss ofearnings suffered by reason of his unlawful discharge, bypayment to him of a sum of money equal to that which henormally would have earned from the date of his dischargeto the date of Respondent's offer of reinstatement, less netearnings during such period, with backpay computed on aquarterly basis in the manner established by the Board inF.W. Woolworth Co.,90 NLRB 289. Backpay shall carryinterest at the rate of 6 percent per annum, as set forth inIsisPlumbing & Heating Co.,138 NLRB 716. Further, itwill be recommended that Respondent preserve and makeavailable to the Board, upon request, all payroll records,socialsecuritypayment records, timecards, personnelrecords and reports, and all other records necessary anduseful to determine the amount of backpay due and therights of reinstatement under the terms of this Decision.ORDER 20Respondent, National Grange Mutual Insurance Com-pany,Poughkeepsie,New York, its officers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discharging employees because of their protectedconcerted activities, or in any like or related mannerdiscriminating against them in regard to hire or tenure ofemployment, or any term or condition of employment.Cf.ContinentalManufacturing Corp,155NLRB 255 (1965) (cited byRespondent), where the Board noted that the employee "did not consultwith . . any other employees or the Union about the grievances .. or hisintention of sending the letter .. .20 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes NATL.GRANGEMUTUAL INSURANCE CO.439(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to employee Henry Wilga immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges andmake him whole for his loss of earnings, in the manner setforth in this Decision.(b) Preserve and make available to the Board or itsagents all payroll and other records, as set forth in thisDecision.(c) Post at its offices and facilities in Poughkeepsie, NewYork, copies of the attached notice marked "Appendix." 21Copies of said notice, on forms provided by the RegionalDirector for Region 3, shall, after being duly signed byRespondent, be posted immediately upon receipt thereof,in conspicuous places, and be maintained for a period of60 consecutive days. Reasonable steps shall be taken toinsure that-notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 3, in writing,within 20 days from the date of this Order what stepsRespondent has taken to comply herewith.present their evidence, the National Labor Relations Boardhas found that National Grange Mutual InsuranceCompany violated the National Labor Relations Act andordered us to post this notice. We therefore notify youthat:WE WILL NOT discharge employees because of theirprotected concerted activities or in any like or relatedmanner discriminate against them in regard to hire ortenure of employment or any term or condition ofemployment.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of therights guaranteed in Section 7 of the Act.WE WILL offer employee Henry Wilga immediateand full reinstatement to his former job or, if that jobno longer exists, to a substantially equivalent positionwithout prejudice to his seniority or other rights andprivileges and make him whole for his loss of earnings,as provided in the Board's Decision and Order.21 In the eventthat the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial in which both sides had the opportunity toDatedByNATIONAL GRANGEMUTUAL INSURANCECOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Ninth Floor, FederalBuilding, IllWest Huron Street, Buffalo, New York14202, Telephone 716-842-3100.